                 IN TFM L|NITED STATES DISTRICT COURT
             FORTHE WESTERN DISTzuCT OF NORTH CAROLINA
                           ASHEVILLE DIVISION
                                                                       ..     FILED IN COURT
                                                                       .r+'   ASHEVILLE, Nc
                              DOCKET NO. 1 :20-CR-00062
                                                                               JAN 2 2 20?t
UNITED STATES OF AMEzuCA                                                    U.S. DISTRICT COURT
                                                                                         OF N C
                                                  CONSENT ORDER.ANryICT
V.                                              JUDGMENT OF FORFEITURE

KRISSY MARIE BIDDIX


      WHEREAS, the defendant, KRISSY MARIE BIDDX, has entered into a plea
agreement (incorporated by reference herein) with the United States and has
voluntarily pleaded guilty pursuant to Fed. R. Crim. P. I I to one or more criminal
offenses under which forfeiture may be ordered;

      WHEREAS, the defendant and the United States stipulate and agree that the
property described below constitutes property derived from or traceable to proceeds
of the defendant's offense(s) herein; property involved in the offenses, or any
property traceable to such property; and/or property used in any manner to facilitate
the commission of such offense(s);or substitute property as defined by 2l U.S.C. $
853(p) and Fed. R. Crim. P.32.2(e); and is therefore subject to forfeiture pursuant
to2I U.S.C. $ 853, l8 U.S.C. $ 924(d),andlor28U.S.C.$ 2461(c),providd
however, that such forfeiture is subject to any and all third party claims and intercsts,
pending final adjudication herein; the defendant waives her interest, if any, in the
property and agrees to the forfeiture of such interest;

       WHEREAS, the defendant herein waives the requirements of Fed. R. Crim.
P                         ofthe forfeiture in the charging instrument, announcement
    . 32.2 regarding notice
of the forfeiture at sentencing, and incorporation of the forfeiture in the judgment
against defendant;

       WHEREAS, pursuantto Fed. R. Crim. P.32.2(b\ I ) & (c)(2), the Court finds
that there is the requisite nexus between the property and the offense(s) to which the
defen dant h as pleaded gu ilty ;




      Case 1:20-cr-00062-MR-WCM Document 26 Filed 01/22/21 Page 1 of 3
       WHEREAS, the defendant withdraws any claim previously submitted in
response to an administrative forfeiture or civil forfeiture proceeding conceming any
of the property described below. Ifthe defendant has not previously submitted such
a claim, the defendant hereby waives atl right to do so. If any administrative
forfeiture or civil forfeiture proceeding conceming any of the property described
below has previously been stayed, the defendant h ereby consents to a lifting ofthe
stay and consentsto forfeiture;

       WHEREAS, the undersigned United States Magistrate Judge is authorized to
enter this Order by the previous Order of th is Court No. 3:05MC302-C (Septernber
8, 2005);

     NOW, THEREFORE,IT IS HEREBY ORDERED THAT the following
property is forfeited to the United States:

           .   Approximately $4,311.44 in U.S. currency; and
           e   A Beretta 9000s, .40 caliber pistol, SN: 021597, with ammunition.

      The United States Marshal and/or other property custodian for           the
investigative agency is authorized to take possession and maintain custody of the
above-described tangible property.

      If and to the extent required by Fed. R. Crim. P. 32.2(b)(6),21 U.S.C. $
853(n), and/or other applicable law, the United States shall publish notice and
provide direct written notice ofth is forfeiture.

      As to any firearms and/or ammunition listed above and/or in the            arging
                                                                                 ch
instrument, defendant consents to disposal by federal, state, or local law enforcement
authorities upon such legal process as they, in their sole discretion, deem to be
legally sufficient, and waives any and all right to further notice ofsuch process or
such destruction.

      Any person, other than the defendant, asserting any legal interest in the
property may, within thirty days ofthe publication of notice or the receipt of notice,
whichever is earlier, petition the court for   a   hearingto adjudicate the validity ofthe
alleged interest.



                                           2




    Case 1:20-cr-00062-MR-WCM Document 26 Filed 01/22/21 Page 2 of 3
           Pursuant to Fed R. Crim. P.32.2b)G), upon entry of this Order of Forfeiture,
    the United States Attomey's Office is authorized to conduct any discovery n eeded
    to identify, locate or dispose ofthe property, including depositions, interrogatories,
    requests for production of documents and to issue subpoenas, pursuantto Fed. R.
    Civ. P. 45.

           Following the Court's disposition of al I t im ely pet itions fi led, a fin al order of
    forfeiture shall be entered, as provided by Fed. R. Crim. P . 32.2(c)(2).If no thtd
    party files a timely petition, this order shall become the final order and judgment of
    forfeiture, as provided by Fed. R. Crim. P . 32.2(c)(2), and the United States shall
    have clear title to the property and shall dispose ofthe property according to law.
    Pursuant to Fed. R. Crim. P. 32.2(b)(4)(A),the defendant consents that this order
    shall be final as to defendant upon filing.

    SO AGREED:


    A--^--
     4,..t4
    JONATHAND.
                I tltF:fr
                     LETZRING
{,.
    Assistant United States Attomey




    EMILY M. JONES
    Attorney for Defendant
                                                      Si}ned: Oq4uq.,1



                                                  W. CARLETO
                                                  Un ited States   istrate Judge
                                                  Western Dis ct of North Carolina


                                                  ,




        Case 1:20-cr-00062-MR-WCM Document 26 Filed 01/22/21 Page 3 of 3
